UNITED STATES DlSTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

The NeW York City District Council of
Carpenters,

Petitioner,
__`V._._
Nguyen Custom WoodWorking LLC,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

 

 

 

 

 

18-¢v-397`0 (AJN)

OPINION & ORDER

Before the Court is Petitioner’s motion to confirm an arbitration award against

Respondent Nguyen Custorn Woodworking LLC. Dkt. No. l, Pet. to Confrrm Arbitration AWard

(“Pet.”). Because Respondent has failed to appear, the motion is unopposed. For the following

reasons, the Court grants the motion to confirm the arbitration award.

I. Background

Petitioner, the NeW York City District Council of Carpenters (the “Union”), is a labor

organization and the certified bargaining representative for certain employees of Respondent.

Pet. 11 4. On June 26, 2007, Respondent executed an lndependent Shop Agreement

(“Independent Agreement”) With Petitioner. Pet. 11 6; see Dkt. No. l, EX. A. Respondent and

Petitioner also executed an lndependent Building Construction Agreement (the “CBA”). Pet.

11 9; see Dkt. No. l, EX. C. The CBA and the lndependent Agreement requires Respondent to

pay Wages to employees covered by the CBA at the agreed upon Wage rate determined by the

Union. Pet. 11 10.

 

Under the CBA and lndependent Agreement, if there exists a dispute between the Union
and Respondent, either party “may advise the other of an alleged grievance.” Pet. 11 12. Pursuant
to the CBA and lndependent Agreement, unresolved grievances are brought to arbitration before
a designated arbitrator. Pet. 1[ l3. The CBA specifies that the arbitrator’s decision “shall be final
and binding upon both parties and may be entered as a final decree or judgment . .in a court of
appropriate jurisdiction . ..” Pet. 11 13.

A dispute arose between the Union and Respondent when Respondent failed to pay fringe
benefits and wages to its employee, Aquilesi Guante. Pet. ‘l[ 16; see Dkt. No. l, Ex. D. The
grievance remained unresolved, and so the Union submitted the grievance to arbitration pursuant
to the CBA’s arbitration clause. Pet. il l7; see Dkt. No. l, Ex. E. The arbitrator determined that
Respondent violated the CBA and awarded Petitioner a total of $110,261.3'7. See Pet. W 2()-22.
Respondent has not paid any portion of the award. Pet. 11 23.

On May 3, 2018, Petitioner filed this lawsuit. Dkt. No. l. On May 8, 2018, Petitioner
filed an affidavit of service indicating that Petitioner had served Respondent. Dkt No. 8.
Notwithstanding prodding by Court orders, See Dkt. Nos. 7, lO, Respondent has not appeared or
responded to Petitioner’s motion to confirm its arbitration award. The Court now resolves the
unopposed motion.

II. Standard of` Review

As a general matter, “confirmation of an arbitration award is ‘a Summary proceeding that
merely makes what is already a final arbitration award a judgment of the court.”’ D.H. Blaz`r &
Co. v. Gotta’iener, 462 F.3d 95, llO (2d Cir. 2006) (quoting Florasym‘h, Inc. v. Pz'ckholz, 750
F.Zd l7l, 176 (2d Cir. 1984)5. A court “‘must grant’ the award ‘unless the award is vacated,

modified, or corrected.”’ Id. (quoting 9 U.S.C. § 9). An arbitrator’s award is entitled to

 

“significant deference.” Nat ’l Football League Players Ass ’n v. Nat ’Z Football League Mgmt.
Council, 523 F. App’x 756, 760 (2d Cir. 2013). An award should be confirmed so long as the
arbitrator “acted within the scope of his authority” and “the award draws its essence from the
agreemen .” Local ] 199, Drug, Hosp. & Healz‘h Care Emps. Union, RWDSU, AFL~CIO v.
Brooks Drug Co., 956 F.2d 22, 25 (2d Cir. 1992). “The arbitrator’s rationale for an award need
not be explained, and the award should be confirmed if a ground f`or the arbitrator’s decision can
be inferred from the facts of the case.” D.H. Blaz`r & Co., 462 F.3d at 110 (citation omitted).
Only “a barely colorable justification for the outcome reached” by the arbitrator is required to
confirm the award. Id. (quoting Lcmdy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps.
Int’l Um'on, 954 F.2d 794, 797 (2d Cir. 1992)).

An unanswered motion to confirm an arbitration award should be treated “as an
unopposed motion for summary judgmen .” Id. “In essence, ‘the petition and the accompanying
record’ become ‘a motion for summary judgment.”’ Trs. of the UNITE HERE Nat’l Healz‘h Funa'
v. JYApparels, Inc., 535 F. Supp. 2d 426, 428 (S.D.N.Y. 2008) (quoting D.H. Blair & C0., 462
F.3d at 109). Summary judgment should be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. Proc. 56(a). The same standard applies to unopposed motions for summary
judgment See Vt. T eddy Bear Co. v. ]-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004).
Even when the summary judgment motion is unopposed, the court must “examin[e] the moving
party’s submission to determine if it has met its burden of demonstrating that no material issue of
fact remains for trial.” D.H. Blaz'r & Co., 462 F.3d at 110 (quoting Vz‘. Teda'y Bear Co., 373 F.3d
at 244). “If the evidence submitted in support of` the summary judgment motion does not meet

the movant’s burden of production, then summary judgment must be denied even if no opposing

 

evidentiary matter is presented.” Ia'. (emphasis omitted) (quoting Vt. T eddy Bear Co., 373 F.3d
at 244).
III. The Court Grants Petitioner’s Motion to Conf"lrm the Arbitration Award

Petitioner asks the Court to (1) confirm the arbitration award, (2) award Petitioner
attorney’s fees and costs, and (3) award post-judgment interest. Pet. 11 33. The Court grants
Petitioner’s requests

A. Arbitration Award

For the following reasons, the Court concludes that there are no genuine issues of
material fact and that Petitioner is entitled to confirmation of the arbitration award.

First, Petitioner has presented undisputed evidence demonstrating that arbitration was
appropriate in this case and that the arbitrator acted within the scope of his authority. The CBA
and the lndependent Agreement between Petitioner and Respondent expressly required the
parties to submit to arbitration to resolve disputes See Dkt. No. 1, EX. C at Article Xll, Section
2 ; Dkt. No. 1, Ex. A at Article lX Section 14(b). Respondent was thus subject to arbitration once
the dispute was submitted to arbitration by the Union. Although Respondent failed to appear for
arbitration, the arbitrator found that Respondent had been given sufficient notice of the
arbitration Dkt. No. 1, Ex. F at 1.

Second, there is no evidence to suggest that the amount awarded by the arbitrator was
improper. The CBA required Respondent to pay fringe benefits and wages to its employee,
Aquilesi Guante. Pet. 11 16; Dkt. No. 1, Ex. D. As a result, the arbitrator’s conclusion that the
Petitioner and Guante were entitled to wage and benefit funds stemming from Respondent’s
violation has a reasonable basis that can be inferred from the facts, which is sufficient for this

Court to confirm the award. D.H Blaz'r & Co., 462 F.3d at 110. And because Respondent has

 

failed to oppose the motion to confirm the arbitration award, the Court has no evidence to
suggest that the amount is baseless

ln light of the evidence submitted by Petitioner, the arbitrator’s award had at least a
“barely colorable justification.” Ia’. As a result, the Court confirms the award of $110,261.37.

B. Interest

Petitioner also seeks post-judgment interest on the arbitration award. Under 28 U.S.C.
§ 1961(a), “[i]nterest shall be allowed on any money judgment in a civil case recovered in a
district court . . . calculated from the date of the entry of the judgment.” Awarding post-
judgment interest under § 1961 is mandatory and applies to actions to confirm arbitration
awards Trs. for T he Mason Tenders Dz'st. Council Welfare Fund v. Euston St. Servs., Inc. , No.
15-cv-6628 (GHW), 2016 WL 67730, at *2 (S.D.N.Y. Jan. 5, 2016). The Court therefore grants
the request for post-judgment interest.

C. Attorneys’ Fees and Costs

Petitioners also move for attorneys’ fees and costs “[C]ourts have routinely awarded
attorneys fees in cases where a party merely refuses to abide by an arbitrator’s award without
challenging or seeking to vacate it through a motion to the court.” Abondolo v. H. & MS. Meat
Corp., No. 07-CV-3870 (RJS), 2008 WL 2047612, at *4 (S.D.N.Y. May 12, 2008) (collecting
cases); see also Fz`rst Nat'l Supermarkets, Inc. v. Retail, Wholesale & Chain Store Fooa' Emps.
Union Local 338, 118 F.3d 892, 898 (2d Cir. 1997). Moreover, the CBA provides that
Petitioners are entitled to reasonable attorney's fees and costs See Dkt. No. 1, Ex. C, Article
XII, Section 3; Dkt. No. 1 Ex. A, Article XVHI, Section 2. The Court will therefore award

Petitioners’ reasonable attorney’s fees and costs

 

While the Court has discretion to determine a reasonable fee, it must abide by procedural
requirements for establishing the amount. See Millea v. Metro-North R.R. Co., 658 F.3d 154,
166 (2d Cir. 2011). The lodestar amount-the product of multiplying a reasonable hourly rate
and a reasonable number of hours required by the case--“creates a presumptively reasonable
fee.” Ia'. (internal quotation marks and citations omitted). To support their requested award,
Petitioner’s attorneys must submit “contemporaneous time records that specify, for each
attorney, the date, the hours expended, and the nature of the work done.” Trusz‘ees of the N. Y.C.
Dz`sz‘. Council ofCarpenters Pension Fund v. Innovative Furniture Installations, Inc. , No. 14-
CV-2508(ER), 2015 WL 1600077, at *5 (S.D.N.Y. Apr. 9, 2015) (internal quotation marks_and
citation omitted).

Petitioners were represented by two attorneys from the law firm of Virginia & Ambinder,
LLP. Associate Paige Davis billed her time at a rate of S250 per hour. Pet. 11 27; Dkt. No. 1, Ex.
G (the billing records). Todd Dickerson, “Of Counsel” at Virginia & Ambinder, billed his time
at a rate of $300 per hour. Pet. 11 28; Dkt. No. 1, Ex. G. Legal assistants’ time was billed at a
rate of $90 per hour. Pet. jj 29; Dkt. No. l, Ex. G. These rates have generally been found to be
reasonable within the district. See Trustees of New York Cily Dz'st. Council of Ca)'penters
Pensz'on Fund, Welfare Funa', Annuz`ly Funa', & Apprentz'ceship, Journeyman Retraining, Ea'uc. &
Ina'us. Fund v. Regal USA Constr. Inc., No. l7-CV-4594 (AJN), 2018 WL 401515, at *3
(S.D.N.Y. Jan. 12, 2018) (collecting cases). Petitioner’s attorneys billed a total of 5.9 hours on
this case, amounting to 81,495 in attorney's fees, expended $75 in service fees, and $400 in filing
fees Pet. 1111 31-32. This is a lower amount of time than previously approved amounts in similar
cases See, e.g., Trustees of the New York Cin Dist. Council of Carpenters Pensz'on Fund v.

Harbor Island Com‘racting Inc., No. l4-CV-9507 (AJN), 2015 WL 5146093, at *3 (S.D.N.Y.

 

Aug. 31, 2015). The fees and costs requests are reasonable, adequately supported, and
Petitioner’s application is granted.
III. Conclusion

Petitioners’ motion to confirm the arbitration award of $110,261.37 is GRANTED. Post-
judgment interest will accrue at the statutory rate. The' Court also awards judgment in favor of
the Petitioners in the amount of $1,495 in attorneys’ fees and $475 in costs arising out of the

proceeding The Clerk of Court is respectfully directed to enter judgment and to close this case.

SO ORDERED.

Dated: November \'s , 2018
New York, New York

 

AL SON J. NATHAN
United States District Judge

 

